Exhibit 10.1

 

AMSOUTH BANCORPORATION

EXECUTIVE INCENTIVE PLAN

 

ARTICLE I

ESTABLISHMENT AND PURPOSES

 

1.1 By this document AmSouth Bancorporation (further referenced as “AmSouth” or
the “Corporation”) restates, effective for Plan Years beginning on or after
January 1, 2004, the AmSouth Bancorporation Executive Incentive Plan (the
“Plan”).

 

1.2 The purposes of the Plan are:

 

  A. To optimize AmSouth’s profitability and growth consistent with its goals
and objectives.

 

  B. To optimize retention of a highly competent executive management group by
providing Participants short-term incentive compensation, which, when combined
with base salary, long-term incentive compensation, and benefits, is fully
competitive with other Peer Banks.

 

  C. To pay incentive awards within the Plan that correlate well with the
relative contributions made by Participants.

 

  D. To encourage teamwork and involvement on the part of Participants by
connecting the major portion of the incentives paid to the performance of
AmSouth as a whole.

 

  E. To encourage accountability on the part of Participants by connecting a
portion of the incentives paid to the performance results of the specific
organizational units for which the Participants are responsible.

 

ARTICLE II

CERTAIN DEFINITIONS

 

2.10 “Award” means the cash payment determined under this Plan to be due to a
Participant as a result of performance during a Plan Year, which shall be paid,
or the payment of which may be deferred, as provided in this Plan. However, the
Chief Executive Officer may recommend to the Committee, and the Committee may
determine, that the Awards to be paid hereunder be reduced and an amount
comparable to the reduction be paid to the Participants under another AmSouth
compensation plan. Such payments shall be subject to the terms of the plan under
which they are paid and they shall not be deemed to be paid hereunder.

 

2.11 “Award Date” means that date, as soon as practicable after the applicable
performance evaluations are completed, on which awards are paid, or deferred as
the case may be.

 

2.12 “Base Compensation” means the base salary of a Participant in effect at the
beginning of the Plan Year.

 

2.13 “Beneficiary” means the beneficiary named by a Participant in writing filed
with Corporate Human Resources. If a Participant does not wish to name a
Beneficiary, the Beneficiary under this Plan will be the same as his or her
beneficiary under the AmSouth Bancorporation Thrift Plan, or any successor
thereto, in effect on the date of the Participant’s death.

 

2.14 “Committee” means the Human Resources Committee of the Board of Directors
of AmSouth Bancorporation or any successor thereto performing similar functions.
This Committee administers and interprets the Plan; any decision made by the
Committee is final and binding on the Participant and the Participant’s
Beneficiary.



--------------------------------------------------------------------------------

2.15 An “Officer/Director” is an employee who holds a position as one of the
most senior officers of AmSouth, is a member of the Corporate Management
Committee, and is also a member of the AmSouth Bancorporation Board of
Directors.

 

2.16 A “Participant” is an AmSouth Officer/Director or Senior Executive who is
approved each year by the Committee to participate with respect to the next Plan
Year.

 

2.17 “Peer Banks” are bank holding companies comparable to AmSouth, the asset
sizes of which range from one half to two times the asset size of AmSouth.

 

2.18 “Plan Year” means a calendar year.

 

2.19 A “Senior Executive” is an officer who manages a major group, division, or
area and is a member of the Corporate Management Committee, but who is not an
Officer/Director.

 

ARTICLE III

PARTICIPATION

 

A Participant will not be qualified to receive an Award for a Plan Year unless
he or she was approved for entry into the Plan by the Committee and is still
working for AmSouth on the Award Date for that Plan Year. However, retirement,
death, disability or an approved leave of absence will not disqualify a
Participant; rather, a prorated payment, based on the time worked during the
Plan Year, will be made to the Participant or to his or her Beneficiary, as the
case may be. If a Participant leaves AmSouth’s employ for any other reason, the
Committee may, in its sole discretion, make an Award to him or her of a prorated
payment based on the time worked during the Plan Year.

 

ARTICLE IV

DETERMINATION OF AWARDS

 

4.1 Goals will be set for AmSouth and goals will be set for each Participant
based on the business unit that he or she manages. The major portion of the
incentives paid (100% in the case of Officer/Directors) will be based on the
performance results of AmSouth as a whole to encourage teamwork on the part of
each Management Committee member. In addition, for Senior Executive
Participants, a portion of the incentives paid will be based on the performance
results of the Participant’s specific organizational unit managed to encourage
an appropriate degree of individual focus.

 

4.2 The importance of sound goal setting is critical to the success of this
Plan. The goal setting process will be directly connected to the annual business
plan and resulting budget, and will begin at the top of the Corporation. Goals
for performance purposes under this Plan may include one or more of the
following in any given year:

 

  • Earnings per share

 

  • Return on Average Assets

 

  • Return on Average Equity

 

  • Credit Quality Measures

 

  • Efficiency Ratio

 

  • Loan Growth

 

  • Deposit Growth

 

  • Non-Interest Revenue Growth.

 

2



--------------------------------------------------------------------------------

The corporate goals for AmSouth and the weightings placed on each will be
approved by the Committee at the beginning of each Plan Year. The corporate
goals will become the entire goals for any Officer/Director in the Plan and the
major goals for the remaining Participants in the Plan. In addition, the
remaining Participants in the Plan also will have goals approved by the Chief
Executive Officer for their units managed. The goals for the individually
managed units will support (in the case of staff support executives) or add up
to (in the case of line delivery executives) the goals for the Corporation. The
corporate goals and the individual unit goals will both be weighted. The
corporate goals will receive the heavier weighting and the two weightings will
total 100%. Once determined, goals for all Senior Executive Participants will be
documented on the Executive Incentive Plan Goal Setting and Evaluation Form.

 

4.3 A “corporate rating” will be determined at year end based on the Committee’s
evaluation of the Corporation’s results against the annual goals approved by the
Committee at the beginning of the Plan Year. The corporate rating can range from
0.0 to 2.0, with 1.0 basically representing goal attainment. This rating will
apply to the Officer/Director Participants. For other Participants (Senior
Executives), results will be evaluated against goals established for their units
at the beginning of the Plan Year. One of the following five general achievement
levels will apply for each goal resulting in a performance rating from 0.0 to
2.0.

 

Performance

Categories

--------------------------------------------------------------------------------

  

Performance

Description

--------------------------------------------------------------------------------

  

Performance

Rating Range

--------------------------------------------------------------------------------

Outstanding

   Significantly Exceeded Goals    1.6 - 2.0

More Than Expected

   Exceeded Goals    1.2 - 1.5

Expected

   Met Goals    0.9 - 1.1

Needs Improvement

   Fell Short of Goals    0.6 - 0.8

Unacceptable

   Significantly Fell Short of Goals    0.0 - 0.5

 

Performance under the Plan will be rated at mid-year and at year-end utilizing
an Executive Incentive Plan Goal Setting and Evaluation Form. The ratings will
be weighted and the heavier weighted corporate rating will be added to the
lesser weighted rating for the Participant’s assigned unit to determine the
overall rating.

 

4.4 A “base bonus opportunity” (BBO) will be set for each Participant as a
percent of Base Compensation by referencing Peer Bank market data on an annual
basis. This will represent the percentage payout associated with the overall
basic achievement of established goals at both the corporate and the
Participant’s specific organizational unit levels. An overall performance rating
ranging from 0.0 - 2.0 will determine the tentative payout percentage for a
Participant. A rating of 1.0 will basically indicate that goals have been
achieved and that 100% of the BBO will be the payout percentage for a
Participant. Overall performance ratings above or below 1.0 can cause the payout
percentage to be as high as 200% of the BBO or as low as 0%. The actual
calculation of the payout percentage is performed by multiplying the BBO by the
overall performance rating.

 

4.5 The actual Awards will be determined for Officer/Directors based on the
corporate rating assigned by the Committee, the BBO’s, and the Base
Compensation. The actual awards for Senior Executive Participants will be
determined based on the weighted combined corporate rating and individual unit
performance ratings recommended by the Chief Executive Officer, the BBO’s, and
the Base Compensation. The maximum amount which may be paid to a Participant for
any given Plan Year under this Plan is $3,000,000. Notwithstanding the
foregoing, the Committee may exercise downward discretion with respect to
payouts under this Plan. The Committee may also approve the reduction of an
amount awarded under this Plan and payment of a comparable amount under another
AmSouth compensation plan.

 

3



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTION OF AWARDS

 

Subject to Section 2.10, unless a Participant has elected to defer receipt of
his or her Award under Article VI, the Award will be paid in the form of a cash
bonus. If the Committee determines that the Award be reduced and that a
comparable amount shall be paid under another AmSouth compensation plan, the
Participant shall be notified in writing of such determination, and the details
of such payment. Awards under another compensation plan shall be subject to the
terms of such plan and shall not be deemed to be paid hereunder.

 

If a Participant dies prior to the Award Date, the designated Beneficiary will
be paid the amount of the Award in a single cash sum whether or not the
Participant has made an election to defer any part or all of the Award as
provided for in Article VI. All Awards to be paid in cash will be paid on an
annual basis within 90 days of the end of the Plan Year and will be net of any
required federal, FICA, state or local tax withholdings.

 

ARTICLE VI

ELECTIONS

 

6.1 Each Participant may elect to defer his or her cash Award, if any, for the
upcoming year, pursuant to the terms of the AmSouth Bancorporation Deferred
Compensation Plan.

 

ARTICLE VII

MISCELLANEOUS

 

7.1 AmSouth will not under any circumstances make any payment under this Plan to
any assignee or creditor of a Participant or of his or her Beneficiary. Before a
Participant actually receives a payment under this Plan, neither he or she, nor
a designated Beneficiary, has any right, even in anticipation of receiving a
payment, to assign, pledge, grant a security interest in, transfer or otherwise
dispose of any interest under this Plan. Furthermore, a Participant’s rights
cannot be assigned or transferred even by operation of law.

 

7.2 This Plan gives the Participant no right to be retained in AmSouth’s
employment.

 

7.3 The Committee can end or change this Plan at any time. However, neither the
Committee nor the Board of Directors of AmSouth Bancorporation can take away any
Award which a Participant has already been paid or which a Participant has
deferred, or any Award a Participant might receive for the Plan Year when the
Committee acts.

 

7.4 This Plan is to be governed and interpreted as provided in the laws of the
State of Alabama.

 

7.5 Neither an executive nor any officer or employee of AmSouth Bancorporation
or any of its subsidiaries has any claim or right to be included in the Plan or
to be granted an Award unless and until (i) he or she has become a Participant
for the Plan Year in question and (ii) his or her Award has been made.

 

4